Title: To George Washington from Robert Howe, 22 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West Point 22d June 1781
                        
                        The Inconvenience that must arise to service by retarding the Works necessary to our aking he Field, should
                            the artificers detaild from the Line march with their Regiments, has induc’d me to order them to remain until your
                            Excellency’s Pleasure is known upon the Subject, which please give me by the Express Boat which I send on Purpose.
                        Your Orders respecting the Flag have been punctually complied with.
                        I believe your Excellency imagined that the Flag was here, but she was stopt by a standing Order of mine to
                            the Officers of stony & Verplank’s Points some Miles below those Points. I am Dear Sir with every sentiment of
                            Respect your Excellency’s most obedient 
                        
                            Robert Howe

                        
                    